DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that “Skogo does not disclose obtaining a movement or a position of at least one eyelid of the subject while the subject moves the head of the subject up and down starting from an initial head posture in which a gaze of the subject is directed towards a predetermined direction, the subject keeping the gaze of the subject directed towards the predetermined direction during motion of the head of the subject. Skogo only discloses that the position of the eyelids may be used to determine if the head of the subject is leaning backwards or forwards on the captured image. Skogo does not disclose a movement of the head.
In addition, in contrast to the present invention, Skogo does not disclose determining a reference head posture as a function of the movement or the position of the at least one eyelid of the subject during the motion of the head of the subject. Skogo discloses determining the posture of the head of the subject in a specific image but not to determining a reference head posture.”, (see Remarks page 15).  
Examiner respectfully disagrees, because Skogo in figure 6 shows the head movement up and down with the eyelid position is captured by the camera 104 of figure 1, and paragraph 0006, wherein the head pose is determined on the basis of eye features such as eyelids, while in paragraph 0047, ….with eyes fixed on a gaze point…. i.e. “the gaze of the subject directed towards the predetermined direction during motion of the head of the subject”, as there is no specifics are provided for the predetermined direction for the gaze, therefore the reference discloses “obtaining a movement or a position of at least one eyelid of the subject while the subject moves the head of the subject up and down starting from an initial head posture in which a gaze of the subject is directed towards a predetermined direction, the subject keeping the gaze of the subject directed towards the predetermined direction during motion of the head of the subject”, as claimed.   
Furthermore, Skogo in paragraph 0006, wherein the head pose is determined on the basis of eye features such as eyelids is read as “determining a reference head posture as a function of the movement or the position of the at least one eyelid of the subject during the motion of the head of the subject”, as claimed.  
Therefore, all the rejections stands.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 13 and 15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skogo (US Pub. 2019/0102905).
With respect to claim 1, Skogo discloses method for determining a reference head posture of a subject (see Abstract), said method comprising the steps of:
a)    obtaining a movement or a position of at least one eyelid of the subject while the subject moves the head of the subject up and down starting from an initial head posture in which a gaze of the subject is directed towards a predetermined direction, the subject keeping the gaze of the subject directed towards the predetermined direction during motion of the head of the subject (see figure 6, head movement up and down with the eyelid position and paragraph 0006, wherein the head pose is determined on the basis of eye features such as eyelids, and paragraph 0047, ….with eyes fixed on a gaze point….); and
b)    determining a reference head posture as a function of the movement or the position of the at least one eyelid of the subject during the motion of the head of the subject a), (see paragraph 0006, wherein the head pose is determined on the basis of eye features such as eyelids), as claimed.


    PNG
    media_image1.png
    534
    722
    media_image1.png
    Greyscale


With respect to claim 2, Skogo further discloses wherein the at least one eyelid of the subject is an upper eyelid of the subject, (see paragraph 0006, …..eye features includes …..upper eyelid….), as claimed.

With respect to claim 3, Skogo further discloses wherein the reference head posture is determined as the posture adopted by the subject at an instant where said at least one upper eyelid stops or starts, moving when the head of the subject is respectively moving up or down, (see figure 6, the head moves up and down and the position of the upper eyelid and paragraph 0048), as claimed.

With respect to claim 4, Skogo further discloses wherein the reference head posture is determined as the posture adopted by the subject at an instant where said at least one upper eyelid fits in or gets out of an arch of the corresponding eyebrow of the subject, when the head of the subject is respectively moving down or up, (see figure 6 and paragraph 0048, ….upper eyelid curls over the eye….), as claimed.

With respect to claim 6, Skogo further discloses wherein, said reference head posture is determined while observing visually or by a video camera, one or more of the movement and the position of said at least one eyelid of the subject, (see figure 2, numerical 104 and camera 106 and paragraph 0024), as claimed.

Claims 13 and 15 are rejected for the same reasons as set forth in the rejections of claim 1, because claims 13 and 15 is claiming subject matter of similar scope as claimed in claim 1.  

Claims 19 and 20 are rejected for the same reasons as set forth in the rejections of claim 6, because claims 19 and 20 is claiming subject matter of similar scope as claimed in claim 6.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skogo (US Pub. 2019/0102905) in view of Chauveau (US Pub. 2010/0128220).  
With respect to claim 7, Skogo discloses all the limitations as claimed and as rejected in claim 1 above.  However, Skogo fails to explicitly disclose method for measuring a distinctive height associated with a frame of a pair of spectacles worn, physically or virtually, by a subject, said method comprising:
when the head of the subject is in said reference head posture, determining a measured value of said distinctive height as a function of the distance, along a vertical direction substantially perpendicular to the initial predetermined direction, between a center of one pupil of the subject and a bottom edge of said frame, as claimed.
Chauveau in the same art teaches method for measuring a distinctive height (B) associated with a frame of a pair of spectacles worn, physically or virtually, by said subject, said method comprising the steps of:
when the head of the subject is in said reference head posture, determining a measured value of said distinctive height as a function of the distance, along a vertical direction substantially perpendicular to the initial predetermined direction, between a center of one pupil of the subject and a bottom edge of said frame, (see figure 3, all the distances and the height (B) and the numerical 10 for the distance between center of the one pupil to the bottom of the edge) as claimed.
	
    PNG
    media_image2.png
    586
    743
    media_image2.png
    Greyscale


It would have been obvious to one ordinary skilled in the art at the effectivedate of invention to combine the two referenes as they are analogous because they are solving similar problem of determining head pose/posture using image analysis.  The teaching of Chauveau using of the measuring distances/height of the frame can be incorporated in to the Skogo for the head posture determination (see Skogo Abstract) for suggestion, and the modification yields a best wearable glasses for the user (see Chauveau paragraph 0001) for motivation.   

With respect to claim 8, combination of Skogo and Chauveau further discloses acquiring a tilt angle of the head of the subject with respect to said vertical direction; and determining said distinctive height when the head of the subject is tilted with respect to said vertical direction by the acquired tilt angle, (see Chauveau figure 5) as claimed.

With respect to claim 9, combination of Skogo and Chauveau further discloses determining a real value of said distinctive height with an offset to the measured value, (see figure 5, and calculations in paragraphs 0110-0113) as claimed.

With respect to claim 10, combination of Skogo and Chauveau further discloses wherein, when the subject virtually wears said pair of spectacles, said frame is positioned with respect to the head of the subject in accordance with a distance along said vertical direction between the eyebrows of the subject and a top edge of said frame, (see Chauveau figure 3, the distance between the two eyebrows) as claimed.

With respect to claim 11, combination of Skogo and Chauveau further determined said measured value of the distinctive height in lighting conditions adapted to reduce the size of the pupil of the subject, (see Chauveau paragraph 0087, easier to process the capture the image) as claimed.

With respect to claim 12, combination of Skogo and Chauveau further discloses method for verifying mounting of at least one ophthalmic lens in a frame of a pair of spectacles configured to be worn by a subject, said method comprising:
capturing a first image of the frame when the subject is in said reference head posture and wears said frame without the at least one ophthalmic lens; mounting the at least one ophthalmic lens having a marking in the frame; capturing a second image of the frame fitted with the at least one ophthalmic lens displaying said marking; processing said first and second images to superimpose the first and second images of the frame in both the first and second images; determining a calculated value of the distance between said marking and a center of a pupil of an eye of the subject to be visually corrected with said ophthalmic lens; comparing said calculated value with a threshold value;
and verifying the mounting of the at least one ophthalmic lens in the frame as a function of a previous comparison, (see Chauveau paragraphs 0009-0019 for all the steps) as claimed.

Claim 14 are rejected for the same reasons as set forth in the rejections of claim 7, because claim 14 is claiming subject matter of similar scope as claimed in claim 7.  

Allowable Subject Matter
Claims 5, 16 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663